FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZHONG HE,                                        No. 09-72959

               Petitioner,                       Agency No. A094-933-763

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Zhong He, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s determination that He did not

establish his conduct constituted “other resistance” to China’s population control

program. See 8 U.S.C. § 1101(a)(42); cf. Jiang v. Holder, 611 F.3d 1086, 1094-95

(9th Cir. 2010). Further, substantial evidence supports the BIA’s determination

that He did not demonstrate a well-founded fear of future persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution too speculative). Accordingly, He’s asylum claim fails.

      Because He failed to meet the lower standard of proof for asylum, his claim

for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      We lack jurisdiction to review He’s contentions regarding a pattern or

practice of persecution against people who resist China’s family planning policies,

whether such people are a disfavored group, the universal household registration

system, and relief under the Convention Against Torture, because he failed to raise

them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    09-72959